DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11, 16 and 23-32 are objected to because of the following informalities:  
Claim 11 recites “the triboelectric nanogenerator” and is dependent on claim 1. Claim 1 does not recite a triboelectric nanogenerator, but claim 8 does. Applicant should either amend claim 11 to recite “a triboelectric nanogenerator” or make claim 11 dependent on claim 8, whichever was applicant’s intention.
Claim 16 has been amended to add that it is dependent on claim 15, but also has limitations lined out that were not in the original claim 16 (received 5/16/18). Examiner will interpret the amendment made to claim 16 as only the amendment made to the dependency. 
Claims 23-32 should be indicated as withdrawn since they are to a non-elected invention.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 33 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 33 “the electrolyte is injected into the support layer sandwiched between the anode and the cathode” is new matter. The specification discloses the “electrolyte 314 is preferable injected between the anode 130 and the cathode 132” (pg 15, 4th paragraph), but does not state that the electrolyte is injected into the support layer 114 (fig 1).
In claim 34 “both the anode and the cathode are formed on both the first fabric layer and the second fabric layer” is new matter. From figures 1-2 the anode 130 and cathode 120 are formed on the first fabric layer 110.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 33 “the electrolyte is injected into the support layer sandwiched between the anode and the cathode” is unclear. The specification discloses the “electrolyte 314 is preferable injected between the anode 130 and the cathode 132” (pg 15, 4th paragraph), but does not state that the electrolyte is injected into the support layer 114 (fig 1). From figs 1-2 it appears the electrolyte is applied to the first layer 110. It is unclear where the electrolyte is located (the first layer 110, the support layer 114 or both), except that it is clear the electrolyte is positioned between the anode and cathode. In the further prosecution examiner will interpret the limitation as the electrolyte is injected between the anode and the cathode.
In claim 34 “both the anode and the cathode are formed on both the first fabric layer and the second fabric layer” is unclear. From figures 1-2 the anode 130 and cathode 120 are formed on the first fabric layer 110. It is unclear how they are formed on both the first fabric layer 110 and the second fabric layer 112 when the figures show the anode and cathode located on the first fabric layer. In order to further prosecution examiner will interpret the limitation as both the anode and the cathode are formed on the second fabric layer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7-9, 12 and 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pu et al. (“A Self-Charging Power Unit by Integration of a Textile Triboelectric Nanogenerator and a Flexible Lithium Ion Battery for Wearable Electronics”, Advanced Materials, 27(15), pgs 2472-2478, “Pu”).
Re claim 1, Pu discloses an energy harvesting and storage apparatus comprising: 
a flexible substrate (fig 5a, shirt supporting TENG cloth & LIB belt), wherein the flexible substrate is a single piece of spacer fabric (fig 5a, shirt forms single piece & spaces TENG cloth & LIB belt from each other) comprising a first fabric layer (fig 5a, 
an energy harvesting device disposed on the flexible substrate (figs 1-3 & 5a, pg 2472, last paragraph to pg 2475, TENG cloth formed of Ni coated polyester cloth & parylene coated Ni coated polyester cloth weaved together), the energy harvesting device is configured to convert mechanical energy into electrical energy (figs 2-3 & 5, pg 2475, 1st full paragraph to pg 2476, lns 1-2; & pg 2476, last paragraph to pg 2477, 1st partial paragraph), 
an energy storage device (figs 4-5, LIB belt) disposed on the flexible substrate (fig 5a) and in electrical communication with the energy harvesting device (figs 5a & 5c) and configured to receive and store the electrical energy from the energy harvesting device (fig 5c, pg 2476, 1st full paragraph, lns 1-16); 
wherein the energy harvesting device being positioned adjacent the energy storage device on the flexible substrate (fig 5a), to form an integrated energy harvesting and storage apparatus (figs 5a & 5c); and
wherein the energy harvesting device and the energy storage device are formed on electrically separated portions of the spacer fabric (fig 5a & c, inherent since shirt is not conductive so circuit in fig 5c can function). 
Re claim 7, Pu discloses claim 1 and further discloses the energy harvesting device comprises a nanogenerator that is configured to convert mechanical energy of 
Re claim 8, Pu discloses claim 7 and further discloses the nanogenerator comprises a triboelectric nanogenerator (figs 5a & c, TENG). 
Re claim 9, Pu discloses claim 1 and further discloses the energy storage device is coupled to the energy harvesting device in a series arrangement or in a parallel arrangement (fig 5c, battery is coupled to the TENG cloth through a rectifier & the battery is in a parallel arrangement connection to the rectifier similar to applicant’s connection in fig 2a). 
Re claim 12, Pu discloses claim 8 and further discloses the triboelectric nanogenerator is configured to convert random mechanical energy from the environment and human motion to electrical energy for storage within the cell (figs 3e, 5a & 5c, pg 2475, last para, lns 1-6; & pg 2476, last paragraph). 
Re claim 15, Pu discloses claim 1 and further discloses the energy harvesting and energy storage apparatus is configured to provide electrical energy to an electrical circuit (figs 5a & 5c, pg 2476, last paragraph to pg 2477, 1st partial paragraph) that is connected to the energy harvesting and energy storage apparatus  (figs 5a & 5c). 
Re claim 16, Pu discloses claim 15 and further discloses the energy harvesting device is formed on a separate portion of the substrate to the energy storage device (fig 5a). 
Re claim 17, Pu discloses claim 1 and further discloses with another aspect, the present disclosure relates to a garment comprising the energy harvesting and energy storage apparatus (fig 5a). 
Re claim 18, Pu discloses claim 17 and further discloses the garment is a wearable garment (fig 5a). 
Re claim 19, Pu discloses claim 17 and further discloses the garment comprises a portion of spacer fabric (fig 5a, arm & chest portion of shirt), wherein a region of the spacer fabric forms the flexible substrate of the energy harvesting and energy storage apparatus (figs 5a & below). 

    PNG
    media_image1.png
    486
    688
    media_image1.png
    Greyscale

Re claim 20, Pu discloses claim 1 and further discloses the present disclosure relates to a wearable power supply unit for use with an electronic circuit comprising the energy harvesting and energy storage apparatus (figs 5a & 5c, pg 2476, last paragraph to pg 2477, 1st partial paragraph). 
Re claim 21, Pu discloses claim 20 and further discloses the wearable power supply is positioned on a wearable garment (figs 5a & 5c, pg 2476, last paragraph to pg 2477, 1st partial paragraph). 
Re claim 22, Pu discloses claim 1 as discussed above, but is silent with respect to the energy harvesting device and the energy storage device are formed on the flexible substrate by electrodeposition. 
Pu discloses all the structural limitations of claim 1 and claim 22 is a product by process claim. Therefore "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985). Both electrodeposition and the process of Pu result in the energy harvesting device and energy storage device to be formed on the flexible substrate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 3 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Kim et al. (US20160036351, “Kim”).
Re claim 3, Pu discloses claim 1 and further discloses the energy storage device is a cell comprising an anode, a cathode and electrolyte (figs 4a, 4d & 5c, pg 2476, 1st full paragraph, lns 5-12 & last three lns).
Pu is silent with respect to the cathode spaced apart from the anode, the electrolyte positioned between and coupling the anode to the cathode to allow charge transfer between the anode and cathode. 
Kim discloses the cathode 221 (fig 12, para [0119]) spaced apart from the anode 222 (fig 12, para [0119]), the electrolyte 240 (fig 12, para [0119]) positioned between and coupling the anode 222 to the cathode 221 (fig 12, para [0119], along with 230) to allow charge transfer between the anode 222 and cathode 221 (inherent for electrolyte).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the anode, cathode and electrolyte of Pu so the cathode is spaced apart from the anode, the electrolyte is positioned between and coupling the anode to the cathode to allow charge transfer between the anode and cathode, as disclosed by Kim, in order to configure the cell in a known matter, as demonstrated by Kim.


Re claim 34, Pu in view Kim disclose claim 3 as discussed above. Pu further disclose both the anode and the cathode are formed on both the first fabric layer and the second fabric layer (as best understood by examiner both the anode and cathode are formed on the first fabric layer; fig 5a).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Kim and in further view of Liu et al. (US20160111755, “Liu”)
Re claim 4, Pu in view of Kim discloses claim 3 further discloses the cell comprises a base layer disposed onto the flexible substrate (fig 4a, pg 2476, 1st full paragraph, lns 7-12, Li4Ti5O12 layer on Ni cloth; base layer Ni cloth) the anode located on the base layer (fig 4a, pg 2476, 1st full paragraph, lns 7-12) and an outer layer disposed on the cathode (fig 4a, pg 2476, 1st full paragraph, lns 7-12, LiFePO4 layer on another Ni cloth; outer layer Ni cloth). 
Pu discloses claim 4 except for: 
the electrolyte located on the anode and the cathode disposed on the electrolyte; and 
the base layer and the outer layer comprises a carbon cloth.
Kim discloses the electrolyte 240 located on the anode 222 (fig 12) and the cathode 221 disposed on the electrolyte 240 (fig 12, though 230).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cathode, anode and electrolyte of Pu 
Liu discloses the base layer and the outer layer comprises a carbon cloth (para para [0059] & [0114], base and outer layers electrically connect anode & cathode to outside the cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the base layer and outer layer of Pu in view of Kim to comprise a carbon cloth, as disclosed by Liu, in order to electrically connect the anode and cathode to outside the cell, as taught by Liu (para [0059] & [0114]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Kim and in further view of Oh et al. (US6187475, “Oh”).
Re claim 5, Pu in view of Kim discloses claim 3 as discussed above but is silent with respect to the cell is a zinc ion battery comprising a zinc anode, a manganese dioxide cathode. 
Oh discloses the cell (col 7, lns 9-10 & lns 53-56) is a zinc ion battery comprising a zinc anode (col 7, lns 9-13), a manganese dioxide cathode (col 7, lns 53-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cell of Pu in view of Kim with a cell that is a zinc ion battery comprising a zinc anode, a manganese dioxide cathode, as .

Claims 6 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Kim and in further view of Oh and Kawakami et al. (US6432585, “Kawakami”).
Re claim 6, Pu in view of Kim discloses claim 3 as discussed above. Pu is silent with respect to the anode comprises a zinc sheet, the cathode comprises a paste including manganese dioxide, acetylene black and polyvinylidene flouride, the electrolyte comprises a gelatin based gel comprising at least zinc sulfate and/or manganese sulfate. 
Oh discloses the anode comprises a zinc sheet (col 7, lns 53-54), the cathode comprises a paste including manganese dioxide, acetylene black and polyvinylidene fluoride (col 7, lns 39-47 & col 10, lns 66-67 to col 11, lns 1-5), the electrolyte comprises at least zinc sulfate and/or manganese sulfate (col 8, lns 22-23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cell of Pu in view of Kim so the anode comprises a zinc sheet, the cathode comprises a paste including manganese dioxide, acetylene black and polyvinylidene fluoride, the electrolyte comprises at least zinc sulfate and/or manganese sulfate, as disclosed by Oh, in order to provide a non-toxic battery of high energy density with low cost, as taught by Oh (col 1, lns 38-44).
Pu in view of Kim and Oh discloses claim 6 except for:
the electrolyte comprises a gelatin based gel; and
Kawakami discloses the electrolyte comprises a gelatin based gel (col 31, lns 6-10 & col 36, lns 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the electrolyte of Pu in view of Kim and Oh to comprise a gelatin based gel, as disclosed by Kawakami, in order to prevent leaks in the cell, as taught by Kawakami (col 31, lns 47-49).
Re claim 33, Pu in view of Kim, Oh and Kawakami disclose claim 6 as discussed above.  Pu is silent with respect to the electrolyte is injected into the support layer sandwiched between the anode and the cathode (as best understood by examiner the electrolyte is injected between the anode and the cathode).
Kim discloses the electrolyte 240 is between the anode 222 and the cathode 221 (fig 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the anode, cathode and electrolyte of Pu in view of Kim, Oh and Kawakami so the electrolyte is between the anode and the cathode, as disclosed by Kim, in order to configure the cell in a known matter, as demonstrated by Kim.
Pu in view of Kim, Oh and Kawakami disclose claim 33 except for the electrolyte is injected. 
Pu discloses all the structural limitations of claim 33 and injecting the electrolyte is a product by process limitation. Therefore "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pu.
Re claim 10, Pu discloses claim 1 but is silent with respect to the energy harvesting device comprises a plurality of triboelectric nanogenerators located on the flexible substrate (fig 5a only shows one triboelectric nanogenerator). 
Pu further discloses providing additional triboelectric nanogenerators on the flexible substrate (fig 3e, pg 2475, last paragraph, teaches location at under arm and elbow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the energy harvesting device of Pu to comprise a plurality of triboelectric nanogenerators located on the flexible substrate, as taught by Pu, in order to catch different movements of the human body, as taught by Pu (pg 2475, last paragraph). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Wang et al. (US20140338458, “Wang ‘458”), Wang et al. (US20160149518, “Wang ‘518”) and Byun et al. (US20170331396, “Byun”).
Re claim 11, Pu discloses claim 1 as discussed above but is silent with respect to the triboelectric nanogenerator comprises a first graphene electrode and a second polytetraflouroethylene (PTFE) electrode.
Wang ‘458 discloses the triboelectric nanogenerator comprises a first aluminum electrode 1316 (fig 13, para [0155], last 12 lns) and a second kapton electrode (fig 13, para [0155], last 12 lns, second electrode includes 1324 & 1326); and
the first aluminum electrode 1316 and the second kapton electrode are from different positions on the triboelectric series (para [0151], lns 10-21). 
Wang ‘518 discloses polytetraflouroethylene (PTFE) and Kapton are at similar locations on the triboelectric series (para [0075], polyimide is Kapton).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: 
configure the first electrodes and second electrodes of Pu to comprise aluminum and Kapton, as disclosed by Wang ‘458, in order to form the electrodes from materials at different positions on the triboelectric scale, as taught by Wang ‘458 (para [0151], lns 10-21); and 
configure the second electrode of Pu in view of Wang ‘458 to comprise polytetraflouroethylene (PTFE), as disclosed by Wang ‘518, since both materials are from similar locations on the triboelectric series, as taught by Wang ‘518 (para [0075]).
Byun discloses graphene is comparable to aluminum for electrode material (para [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first electrode of Pu in view of Wang .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Rinne (US20180103703, “Rinne”).
Re claim 14, Pu discloses claim 1 as discussed above but is silent with respect to the first and second fabric layers comprise nylon and the support layer comprises polyester. 
Rinne discloses a shirt made of a polyester and nylon blend (para [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the shirt forming the flexible layer of Pu to be made of a polyester/nylon blend, as disclosed by Rinne, in order to provide a material for sweat wicking, as taught by Rinne (para [0038]). It is pointed out that Pu in view of Rinne discloses the first and second fabric layers comprise nylon and the support layer comprises polyester since Pu discloses the first, second and support layers are formed by portions of the shirt and Rinne discloses a shirt made of a polyester/nylon blend. 

Response to Arguments
Applicant's arguments filed 2/25/21 have been fully considered but they are not persuasive. 
Applicant argues that Pu does not disclose the flexible substrate is a single piece of spacer fabric comprising a first fabric layer and a second fabric layer with a st -2nd full paragraphs). Examiner disagrees.
As discussed above examiner is interpreting the shirt of fig 5a as the substrate which is a single piece since a shirt is one piece, the first fabric layer is the portion of the shirt underneath the TENG cloth, the second fabric layer is the portion of the shirt underneath the LIB belt and support layer is the portion of the shirt between the TENG cloth and LIB belt that separates them.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Soin et al. (NOVEL 3D SPACER ALL FIBRE PIEZOELECTRIC TEXTILES FOR ENERGY HARVESTING APPLICATIONS, ENERGY ENVIRON. SCI., 2017, 7, 1670) discloses two layers of fabric with piezoelectric material as spacer.
Jost et al. (US20160165970) discloses spacer fabric forming a super capacitor (figs 6 & 9-10, para [0072] & [0076]-[0078]) and teaches instead of forming a super capacitor, the same structure can be employed for batteries and triboelectric generators (para [0028]), as well as forming another structure with the super capacitor (para [0027]) and single fabric layer super capacitors (figs 7-8). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834